[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR RECONSIDERATION DATED DATED DECEMBER 24, 1991
Upon hearing had the court finds that:
1. Plaintiff filed a Request to Revise on October 21, 1991. CT Page 5875
2. The defendants objected to said Request to Revise on November 19, 1991.
3. No short calendar slip or notation for argument appeared on the motions or objections.
4. The matter appeared as a non-arguable matter on the December 2, 1991 short calendar. Judge Allen took the papers and made the rulings as of record appear sustaining the objections.
5. Plaintiff's counsel was unable to timely communicate with defense counsel, clerk's office or file a notice of intent to appear and argue, the law office received the Short Calendar December 2, 1991 due to its Thanksgiving Holiday closing.
6. The plaintiff was unable to appear at Short Calendar through no fault of its own making to argue the issue.
The court concludes that it is only fair, just and equitable to afford the plaintiff the opportunity to present its arguments, oral and written if it so desires.
Therefore, the Motion is granted to reargue. The matter is set down at the June 22, 1992 Short Calendar.
NOTE: The ruling made by this court is applicable to all companion cases by agreement of counsel. (CV 91-0444960, CV 91-0445530, CV 91-0443500, CV 91-0445443).
JOSEPH F. MORELLI STATE TRIAL REFEREE